DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restriction
2.	Applicant’s election of the Package/Package Structure claims 1-11 and 18-20, with traverse, has been acknowledged. 
Applicant has not provided any arguments regarding the election with traverse.  The restriction requirement set forth in the previous Office Action shows that the alternative method as proposed by the examiner would be distinct from the process claimed. Additionally, the search is not coextensive and is not without a serious burden as evidenced by the distinct and different fields of search for the process and product as clearly cited in the previous restriction requirement. 
	The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the at least one through via and laterally encapsulates the at least one through via to electrically isolate the at least one through via from the substrate of the bridge structure.
		However, the above claim language is unclear since, as described in the specification (for example, Fig. 4C-D; para 0055), the IS 250 extends between the substrate 242 and a TV 254/253, and laterally encapsulates the TV 254/253 to electrically isolated the 254/253 from the substrate 242 of the BS.   
		Should the claim language in claim 3, lines 2-3, read “the insulating structure extends between the substrate of the bridge structure and at least one other through via and laterally encapsulates the at least one other through via to electrically isolate the at least one other through via from the substrate of the bridge structure”?
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al., (US Pat. Appln. Pub. 2019/0109117, hereinafter Fang).

a system-on-chip/SoC (see conventional chipset , multicore microprocessor, etc., 40 in Fig. 1C; para 0025) and a package (memory die package 30 in Fig. 1C; para 0025) disposed side by side;
a bridge structure/BS (interconnection structure 20 in Fig. 1C; para 0024) disposed over and to electrically connect to the SoC and the package;
a first encapsulant (see 50 and a conventional insulation of a RDL 10 in Fig. 1C; para 0023) laterally encapsulating the SoC, the package and the BS; and
a redistribution layer (RDL) structure (see 85, 13, 82 and 70 in Fig. 1C; para 0037), disposed over the BS and the first encapsulant, wherein the RDL structure comprises an insulating structure (IS) and a conductive pattern/CP (85 and 82, 70, 13, 26, 28 respectively shown in Fig. 1C/1E, see Fig. 1E: 20 having exposed contacts on the backside of the encapsulant 10, 50 providing the insulating structure 85 on the backside of the BS and the encapsulant in Fig. 1C), the CP is disposed over the IS and a portion extending through the IS and a substrate of the BS (see 82 through 85 and 26, 28 through 20 in Fig. 1C, 1E; para 0028), so as to form a plurality of through vias/TV (see 26, 28 in Fig. 1C, 1E) in the substrate of the BS 
 (Fig. 1C, 1E).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4-8 and 11, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (US Pat. Appln. Pub. 2019/0109117, hereinafter Fang) in view of Lin et al., (US Pat. 8013449, hereinafter Lin).

Regarding claim 1, Fang discloses a package, comprising:
a first die and a second die (30 and 40 respectively in Fig. 1C; para 0024) disposed side by side;
a bridge structure/BS (interconnection structure 20 in Fig. 1C; para 0024) disposed over the first die and the second die to electrically connect the first die and the second die;
an encapsulant (see 50 and a conventional insulation of a RDL 10 in Fig. 1C; para 0023) laterally encapsulating the first die, the second die, and the BS; and
a redistribution layer (RDL) structure (see 85, 13, 82 and 70 in Fig. 1C; para 0037), disposed over a backside of the BS and the encapsulant, wherein the RDL structure comprises an insulating structure (IS) and a conductive pattern/CP 
 (Fig. 1C, 1E).
Fang fails to teach a plurality of metal grains are included and distributed in the CP, and the RDL and the at least one TV at least one of the plurality of metal grains.
	Lin teaches an interconnect structure in a package wherein a CP and a RDL having metal pads, vias and lines, the CP/RDL further including a conventional body of metallization (for example, copper, nickel, gold, etc.), the metal having grains and boundaries thereof with respective grain size distributed throughout the metal body (see 22-25 in Fig. 6c-f; col. 8, lines 2-25), as evidenced by inherent properties of microscopic structure of the metal.
	   Fang and Lin are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a plurality of metal 

Regarding claims 2, 8 and 11 respectively, Fang and Lin teach substantially the entire claimed structure as applied to claim 1 above, wherein Fang further teaches;
the substrate of the BS comprising a dielectric material (para 0028); and 
the encapsulant comprising a first portion, laterally encapsulating the first die and the second die and filling in a gap between the first die and the second die (see 50 in Fig. 1C; para 0023);
a second portion, laterally encapsulating a plurality of connectors disposed between the first die and the bridge structure and disposed between the second die and the bridge structure (see a portion of 10 between around 32, 42 and between 20 and 30/40 in Fig. 1C); 
a third portion, laterally encapsulating the BS and the second portion (see a portion of 10 outside of the second portion in Fig. 1C); and 
the first die and the second die respectively comprise conventional memory (DRAM/SRAM), a chipset/system-on-chip (SoC), etc., as required (para 000025).

Regarding claims 4-7 respectively, Fang and  Lin teach substantially the entire claimed structure as applied to claim 1 above, wherein Fang teaches TVs in internal conductive 
a-b) The determination of parameters including shape and dimensions of a through via/TV, pad, bump/stud, insulating/wiring layer, etc., (such as V-shape, arc- profile, width/diameter, depth, thickness, a total number and a spacing thereof) in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired metal fill, bonding strength and improved electrical performance and reliability. 
c-d) Lin teaches a conventional via-pad metallization wherein CP comprises a seed layer conformally covering a bottom surface and sidewalls of a respective via opening and a conductive feature disposed on the seed layer and the conductive feature of the RDL is in contact with the conductive feature of a respective TV and the seed layer is free of between the conductive feature of the RDL and the conductive feature of 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-d), so that the metal fill, bonding strength, electrical performance and reliability can be improved in Fang’s package.  

8.	Claims 9-10, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (US Pat. Appln. Pub. 2019/0109117, hereinafter Fang), Lin et al., (US Pat. 8013449, hereinafter Lin) and further in view of Itoh et al., (US Pat. Appln. Pub. 2009/0243094, hereinafter Itoh).

Regarding claims 9-10 respectively, Fang and  Lin teach substantially the entire claimed structure as applied to claims 1 and 8 above, except: a) the encapsulant comprising a plurality of spherical particles; and a plurality of partial particles contacting the RDL structure, wherein the first portion and the second portion share at least one of the plurality of spherical particles, and the second portion and the third portion share at 
	a) Itoh teaches an encapsulated package wherein the encapsulant (for example, molding resin 34 in Fig. 1B) comprising conventional fillers, the filler including a plurality of spherical particles (particles not shown in Fig. 1B, see para 0045, 0050) wherein a plurality of partial particles contact a RDL structure (see 34 and 24/28 in Fig. 1B; para 0033), the filler being uniformly distributed to provide enhanced filling with reduced voids. Such resin-filler filling of Itoh’s teaching would obviously provide the first portion and the second portion sharing at least one of the plurality of spherical particles, and the second portion and the third portion share at least another one of the plurality of spherical particles in Fang and Lin’s package.
	b) Fang further teaches a protective layer/PL that separates the first portion from the second portion and the third portion (see PL between 50 and 10, not numerically referenced in Fig. 1C).
	   Fang, Lin and Itoh are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Itoh, so that the resin filling can be enhanced and the void related defects can be reduced in Lin and Fang’s package.    

9	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (US Pat. Appln. Pub. 2019/0109117, hereinafter Fang) in view of Lin (US Pat. Appln. Pub. 2018/0190581) and Itoh et al., (US Pat. Appln. Pub. 2009/0243094, hereinafter Itoh).
Regarding claims 19-20 respectively, Fang teaches substantially the entire claimed structure as applied to claim 18 above, wherein Fang further teaches the memory package comprising a memory die stack/MDS (a plurality of memory dies, as required-see para 0025), but fail to teach: a) a second encapsulant encapsulating the MDS, and b) particle size of fillers in the second encapsulant is greater than a particle size of fillers in the first encapsulant.
	a) Lin teaches a PS having a plurality of encapsulants wherein a first and a second encapsulant encapsulates a first component and a second component respectively (see 142, 346, 84/372 and 374 respectively in Fig. 21a; para 0131-0132), providing enhanced sealing.   
	b) Itoh teaches an encapsulated package wherein a first and a second encapsulant (for example, molding resin 34 and 46 respectively in Fig. 1B) comprising conventional fillers, the filler including a plurality of particles having a range of particle size/diameter, wherein the particle size and a content is different in the first and the second encapsulants and being optimized to achieve the desired viscosity providing enhanced resin fill and void reduction (see para 0050-0059).
	Furthermore, the determination of parameters including filler particle size, content, size distribution, etc., in Chip Packaging and Encapsulation Technology art is a subject of routine experimentation and optimization of an encapsulant formulation to achieve the desired viscosity,  improved fill, reduced voids and improved reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811